                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

CARL CHRISTOPHER JENKINS,
STEPHON XAVIER BRUINGTON,
TEDD SEBASTIAN NAVARRO,

               Plaintiffs,
v.

DOUGHBOYS OF SOUTH FLORIDA, INC.,
RANDY GREENFIELD,

            Defendants.
____________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

       Plaintiffs, CARL CHRISTOPHER JENKINS, STEPHON XAVIER BRUINGTON, and

TEDD SEBASTIAN NAVARRO bring this action against Defendants, DOUGHBOYS OF

SOUTH FLORIDA, INC. and RANDY GREENFIELD, pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C § 201 et seq., and allege as follows:

1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

2.     At all times material hereto, Plaintiffs CARL CHRISTOPHER JENKINS, STEPHON

XAVIER BRUINGTON, and TEDD SEBASTIAN NAVARRO were residents of the State of

Florida and “employees” of Defendants as defined by the FLSA.

3.     At all times material hereto, Defendant, DOUGHBOYS OF SOUTH FLORIDA, INC., was

a Florida corporation with its principal place of business in South Florida, engaged in commerce

in the field of restaurant operations, at all times material hereto was the “employer” of Plaintiffs

as that term is defined under statutes referenced herein, engaged along with its employees in

interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.
4.     Defendant, RANDY GREENFIELD, is a resident of Broward County, Florida and was,

and now is, a manager of Defendant, DOUGHBOYS OF SOUTH FLORIDA, INC., controlled

Plaintiffs’ duties, hours worked, and compensation, and managed the day-to-day operations of

DOUGHBOYS OF SOUTH FLORIDA, INC.. Accordingly, RANDY GREENFIELD was and is

an “employer” of the Plaintiffs within the meaning of 29 U.S.C. §203(d).

5.     Two or more of Defendants’ employees handled tools, supplies, and equipment

manfuactured outside Florida in furthernace of their business including but not limited to phones,

computers, computer monitors, computer keyboards, computer mice, pens, and paper.

6.     Plaintiff CARL CHRISTOPHER JENKINS worked for Defendants as a general manager.

7.     Plaintiff STEPHON XAVIER BRUINGTON worked for Defendants as a cook.

8.     Plaintiff TEDD SEBASTIAN NAVARRO worked for Defendants as a pizza cook.

9.     Defendants failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

regular hourly rate for hours worked over 40 each week.

10.    Attached as Exhibit A, Exhibit B, and Exhibit C are preliminary calculations of Plaintiffs’

claims. These amounts may change as Plaintiffs engage in the discovery process.

11.    Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

12.    Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

been waived or abandoned.

13.    Plaintiffs have retained the services of the undersigned and are obligated to pay for the

legal services provided.
                                    COUNT I
                VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                               ALL DEFENDANTS

14.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-13 above as if

set forth herein in full.

15.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

that Plaintiffs are entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

16.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

        WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
